Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156243 & (54)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 156243
                                                                    COA: 331440
                                                                    Wayne CC: 15-008846-FC
  CALVIN TILLMAN,
            Defendant-Appellant.

  _________________________________________/

          By order of January 24, 2018, the application for leave to appeal the June 22, 2017
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Kavanaugh (Docket No. 156408). On order of the Court, leave to appeal having been
  denied in People v Kavanaugh, on December 27, 2018, 503 Mich 933 (2018), the
  application is again considered. The appellant’s motion to incorporate by reference the
  amicus curiae brief filed by the Prosecuting Attorneys Association of Michigan in People
  v Kavanaugh is GRANTED. The application is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2019
         s0612
                                                                               Clerk